     Case 2:20-cv-00132-WKW-KFP Document 48 Filed 03/29/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BETTY HEAD, et al.,                       )
                                          )
              Plaintiffs,                 )
                                          )
       v.                                 )     CASE NO. 2:20-CV-132-WKW
                                          )               [WO]
JEFFERSON DUNN, et al.,                   )
                                          )
              Defendants.                 )

                                      ORDER

      On February 24, 2020, Betty Head, as administratrix of the estate of Billy

Thornton, deceased; Jeffery Rust, as administrator of the estate of Ryan Rust,

deceased; Theresa Holmes, as administratrix of the estate of Matthew Holmes,

deceased; and Jeri Ford, as administratrix of the estate of Paul Ford, deceased, filed

a twenty count complaint containing claims for violations under the Eighth

Amendment to the United States Constitution and claims for wrongful death. (Doc.

# 1.) Plaintiffs’ claims center on the deaths of Billy Thornton, Ryan Rust, Matthew

Holmes, and Paul Ford while they were incarcerated at various Alabama Department

of Corrections facilities.   Among others, Plaintiffs name MHM Correctional

Services, Inc. (“MHM”) and Wexford Health Sources, Inc. (“Wexford”) as

Defendants. Wexford filed an answer to Plaintiffs’ complaint on March 23, 2020.

(Doc. # 15.) MHM did the same on March 31, 2020. (Doc. # 19.) Before the court
     Case 2:20-cv-00132-WKW-KFP Document 48 Filed 03/29/21 Page 2 of 2




are MHM’s Motion to Sever (Doc. # 20) and Wexford’s Motion to Sever (Doc. #

22) pursuant to Federal Rule of Civil Procedure 21. Plaintiffs oppose both motions.

(Docs. # 23 and 24.)

      Upon consideration of the motions, it is ORDERED that MHM’s motion to

sever (Doc. # 20) and Wexford’s motion to sever (Doc. # 22) are DENIED without

prejudice. Defendants may refile their motions after the close of discovery, if

warranted.

      DONE this 29th day of March, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
